Appeal from a *773judgment of the Oneida County Court (Barry M. Donalty, J.), rendered February 20, 2001. The judgment convicted defendant, upon a jury verdict, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of murder in the second degree (Penal Law § 125.25 [1]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant failed to preserve for our review his contention that County Court erred in admitting the testimony of a prosecution witness regarding prior uncharged crimes committed by defendant (see People v Parkinson, 268 AD2d 792, 794 [2000], lv denied 95 NY2d 801 [2000]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the court’s Sandoval ruling does not constitute an abuse of discretion (see People v Clarke, 5 AD3d 807, 809 [2004], lv denied 2 NY3d 797 [2004]). Finally, viewing the evidence, the law and the circumstances of this case, in totality and as of the time of the representation, we conclude that defense counsel provided meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Green, JJ.